The Vice-Chancellor :
The bill calls on the court to investigate a charge of embezzlement amounting to the crime of felony ; and, then to follow the funds abstracted and lay hold of a bond and mortgage which it is supposed the money of the complainants or their own bank bills went towards purchasing and apply such bond and mortgage to their indemnity.
In the first place, I believe the complainants must be left to pursue their cashier Hunt in a court of criminal jurisdiction. And in the second place, if he should be found guilty, I still do not see where this court gets its authority to indemnify the complainants for their loss out of property acquired by Hunt. The bill does not show that he made the loan or advance, on the security of the bond and mortgage, for the bank; but, on the contrary, that he did it for his own benefit, although he might have obtained some of the means from their funds.
I think the bill does not make out such a case of implied or resulting trust as gives the court of chancery any jurisdiction. Order, that the injunction be dissolved, with costs.